With respect to Rejection 112a in Remark filed on 07/20/2022, the applicant’s argument is  persuasive. Therefore, the claim rejection 112a in the previous office action is withdrawn.  

With respect to rejection 103 in remark filed on 07/20/2022, the applicant’s argument is not persuasive because Lin reference teaches using recurrent neural network applied in image and video analysis. Lan reference teaches generating image features base on robust feature learning with training convolution neural network. Both Lin and Lan references are  in the same technical field of image processing  using neural network. It would have obvious to one of ordinary skill in the art to combine Lin and Lan references because the references are in the same field of endeavor. 

Applicant argues that Lan reference fails to discloses “receiving an input comprising a  second set of tasks and a second training dataset” (Remark Page 7) and “ generating a second set of parameters specifying both a second feature extractor and a second classifier (as well generating the second set of parameters based on a second training dataset and a second set of tasks)” (Remark Pages 7-8) in independent claims 1 and 12.  

In response, examiner respectfully disagrees. Lan discloses in Fig.1, input frame 122 (read as “receiving an input”) ; the joint locations (read as “second training dataset). may be obtained by identifying a skeleton structure of the entity from a 2D image of the frame. (Paragraph 22) and  the same predefined action label may be designated for the training frames … multiple different predefined action labels (read as “ second set of task”) may be designated for the training frames. (Paragraph 23).
Thus, Lan reference does indeed disclose the claimed limitation receiving an input (Fig.1, input frame 122 of Lan) comprising a second training dataset (the join location in the input frame 122 of Lan) and a second set of task (predefined action label) 

	Further, Lan discloses in An output of the model may indicate whether the frame is associated with any of the predefined action labels that have been used to train the model (Paragraph 24) and Fig.1, output of executing unit 126 (read as generating a second set of parameters) and  representation extractor 124 (read as “second feature extractor ”) and executing unit 126 (read as “and a second classifier for use by the deep learning network,”). Also, in Fig.1, output of model building system 110 (read as “ the first set of parameters”), input frame 122 ( read as “ the input), and representation extractor 114 (read as “the first feature set”).
	Thus, Lan reference does indeed disclose the claimed limitation “generating a second set of parameters” (Fig.1, output of executing unit 126 of Lan) specifying both “a second feature extractor”(Fig.1 representation extractor 124 of Lan )  and “a second classifier” (Fig.1, executing unit 126 of Lan )
	
Additionally, applicant argues in Remark page 8 that Lin fails to discloses “generating an intermediate feature set as well as to generating an intermediate feature set based on a feature extractor (specified by parameters derived from the initial training of a neural network with a first training dataset) and a second training dataset.” in dependent claims 8 and 13. 
In response, Lan reference discloses “an output response of an internal unit in a LSTM neuron may also be regarded as an intermediate feature (read as “ an intermediate feature set”) learned by this unit”.(Paragraph 76). It also discloses “selecting at least one unit from the first set of units and the second set of units; masking the selected unit in the first and second sets; updating first intermediate weights for mapping the joint locations to first intermediate features generated (read as” generating an intermediate feature set”) by the units in the first set which are not masked (read as “ base on a feature extractor”) and updating second intermediate weights for mapping the joint locations to second intermediate features generated by the units in the second set (read as “ second training dataset”) which are not masked.”
	Thus, Lan reference does indeed disclose the claimed limitation “generating an intermediate feature set (first intermediate feature generated) based on a feature extractor (the units in the first set which are not masked) and a second training dataset (the units in the second set).
	The simple fact remains that the claim only broad recite generating a second set of parameters specifying both a second feature extractor and a second classifier (as well generating the second set of parameters based on a second training dataset and a second set of tasks). It has been shown that this feature is taught by Lan reference. If the applicant intends to differentiate between the present application and the Lan reference, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.  

/DUY TRAN/Examiner, Art Unit 2665                       

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665